      Case 2:18-cv-02552-DDC-KGG Document 22 Filed 02/05/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                              KANSAS CITY DIVISION

NYLA FOSTER, et al.                          )
                                             )
                                 Plaintiffs, )
v.                                           )             Case No. 2:18-cv-2552
                                             )
JEFF ANDERSEN, in his capacity as            )
Secretary of the Kansas Department of Health )
and Environment, et al.                      )
                                             )
                                 Defendants, )
                                             )

                               CERTIFICATE OF SERVICE

       Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiffs Nyla Foster, Luc

Bensimon, Jessica Hicklin, C.K., and Kansas Statewide Transgender Education Project, by and

through their attorneys, hereby certify that on February 5, 2019, their Initial Rule 26(a)(1)

Disclosures were served via email to the following counsel of record:

Eugene Lueger, Attorney, SCID# 13972
Kansas Department of Health & Environment
Office of Legal Services
Curtis State Office Building, Suite 560
1000 SW Jackson
Topeka, KS 66612-1371
gene.lueger@ks.gov

Attorney for Defendants
       Case 2:18-cv-02552-DDC-KGG Document 22 Filed 02/05/19 Page 2 of 2




        Dated on this 5th day of February, 2019.

 Respectfully submitted,

 /s/ James D. Lawrence                              /s/ Omar Gonzalez-Pagan
James D. Lawrence (Bar No. 22565)                  Omar Gonzalez-Pagan        pro hac vice
Sarah R. Holdmeyer (Bar No. 27584)                 LAMBDA LEGAL DEFENSE AND
BRYAN CAVE LEIGHTON PAISNER LLP                            EDUCATION FUND, INC.
One Kansas City Place                              120 Wall Street, 19th Floor
1200 Main Street, Suite 3800                       New York, New York 10005
Kansas City, Missouri 64105                        t: (212) 809-8585 | f: (212) 809-0055
t: (816) 374-3378 | f: (816) 855-3378              ogonzalez-pagan@lambdalegal.org
jdlawrence@bclplaw.com
sarah.holdmeyer@bclplaw.com

Katherine A. Keating        pro hac vice           Kara N. Ingelhart        pro hac vice
BRYAN CAVE LEIGHTON PAISNER LLP                    LAMBDA LEGAL DEFENSE AND
Three Embarcadero Center, 7th Floor                        EDUCATION FUND, INC.
San Francisco, California 94111                    105 West Adams Street, Suite 2600
t: (415) 268-1972 | f: (415) 430-4372              Chicago, Illinois 60603
katherine.keating@bclplaw.com                      t: (312) 663-4413 | f: (312) 663-4307
                                                   kingelhart@lambdalegal.org

Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

 I hereby certify that on February 5, 2019, I electronically filed the foregoing with the Clerk of
 the Court by using the CM/ECF system which sent notification of such filing to all counsel of
 record.

                                             s/ James D. Lawrence
                                             Attorney for Plaintiffs




                                                   2
